        Case 1:18-cv-05737-SCJ Document 1 Filed 12/14/18 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

AUTO-OWNERS INSURANCE
COMPANY,

      Plaintiff,                                  Civil Action
                                                  File No.: __________________
v.

ADRIENNE DANIELLE SMITH,
AVIS RENT A CAR SYSTEM, LLC,
AVIS BUDGET GROUP, INC., PETER
DUCA, YONAS G. GEBREMICHAEL,
and CSYG, INC.

      Defendants.

             COMPLAINT FOR DECLARATORY JUDGMENT

      COMES NOW AUTO-OWNERS INSURANCE COMPANY

(“Auto-Owners”) and files this Complaint for Declaratory Judgment against

Defendants, showing this Honorable Court as follows:

                                     PARTIES

                                         1.

      Auto-Owners is a corporation organized and existing under the laws of the

state of Michigan and with its principal place of business in Michigan.

Auto-Owners is qualified to transact business in the state of Georgia but is not a

citizen or domiciliary of Georgia.
        Case 1:18-cv-05737-SCJ Document 1 Filed 12/14/18 Page 2 of 12




                                            2.

      Adrienne Danielle Smith (“Smith”), as a natural person who is a citizen of the

United States, who is physically present in Georgia and who intends to make

Georgia her home, is an individual citizen of the state of Georgia. Smith is an

individual who is a domiciliary and resident of the state of Georgia. Smith is

subject to the jurisdiction and venue of this Court.

                                            3.

      Avis Rent A Car System, LLC (“Avis”) is a corporation organized and

existing under the laws of the state of Delaware with its principal place of business

and citizenship in New Jersey. Avis conducts business in Georgia and maintains

offices and an agent in Gwinnett County. Avis is qualified to transact business in

the state of Georgia, but is not a citizen or domiciliary of Georgia. Avis is subject to

the jurisdiction and venue of this Court.

                                            4.

      Avis Budget Group, Inc. (“Avis Budget”) is a corporation organized and

existing under the laws of the state of Delaware with its principal place of business

and citizenship in New Jersey. Avis Budget conducts business in Georgia and

maintains offices and an agent in Gwinnett County. Avis Budget is qualified to

transact business in the state of Georgia, but is not a citizen or domiciliary of


                                         -2-
        Case 1:18-cv-05737-SCJ Document 1 Filed 12/14/18 Page 3 of 12




Georgia. Avis Budget is subject to the jurisdiction and venue of this Court.

                                          5.

      Peter Duca (“Duca”), as a natural person who is a citizen of the United States,

who is physically present in Georgia and who intends to make Georgia his home, is

an individual citizen of the state of Georgia. Duca is an individual who is a

domiciliary and resident of the state of Georgia. Duca is subject to the jurisdiction

and venue of this Court.

                                          6.

      Yonas G. Gebremichael (“Gebremichael”), as a natural person who is a

citizen of the United States, who is physically present in Georgia and who intends to

make Georgia his home, is an individual citizen of the state of Georgia.

Gebremichael is an individual who is a domiciliary and resident of the state of

Georgia. Gebremichael is subject to the jurisdiction and venue of this Court.

                                          7.

      CSYG, Inc. (“CSYG”) is a corporation organized and existing under the laws

of the state of North Carolina with its principal place of business and citizenship in

Georgia. CSYG conducts business in Georgia and maintains offices and an agent

in Fulton County. CSYG is qualified to transact business in the state of Georgia,

but is not a citizen or domiciliary of Georgia. CSYG is subject to the jurisdiction


                                         -3-
        Case 1:18-cv-05737-SCJ Document 1 Filed 12/14/18 Page 4 of 12




and venue of this Court.

                           JURISDICTION AND VENUE

                                         8.

      This Court has original jurisdiction over this action under the provisions of 28

U.S.C. § 1332 because this action is between citizens of different states, and the

amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.

                                         9.

      Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                               NATURE OF ACTION

                                         10.

      This is an action for declaratory judgment brought pursuant to Rule 57 of the

Federal Rules of Civil Procedure and 28 U.S.C. § 2201, to declare the rights and

other legal relations surrounding the questions of actual controversy that presently

exist between Auto-Owners and the named Defendants herein.

                                         11.

      A controversy of a judicial nature presently exists among the parties, which

demands a declaration by this Court in order that Auto-Owners may have its rights

and duties under the applicable contract of insurance determined and avoid the

possible accrual of damages.


                                        -4-
        Case 1:18-cv-05737-SCJ Document 1 Filed 12/14/18 Page 5 of 12




               THE UNDERLYING CLAIMS AND LAWSUIT

                                        12.

      On or about August 23, 2013, Byron Devon Perry (“Perry”) was driving a

2013 Ford Edge (“Vehicle”) near 824 Peeples Street, Atlanta, Georgia 30310.

                                        13.

      The Vehicle was owned by, operated by, rented to, or loaned to CSYG, Avis

and/or Avis Budget.

                                        14.

      Avis and Avis Budget are related corporate entities, and Duca is an employee

of Avis and/or Avis Budget.

                                        15.

      On or about August 23, 2013, around the same time Perry was driving the

Vehicle near 824 Peeples Street, Atlanta, Georgia 30310, Smith was sitting on a wall

near the same location.

                                        16.

      On August 23, 2013, while driving the Vehicle, owned by, operated by, rented

to, or loaned to CSYG, Avis and/or Avis Budget, Perry struck Smith, allegedly

causing bodily injury to Smith (the “Accident”).




                                       -5-
        Case 1:18-cv-05737-SCJ Document 1 Filed 12/14/18 Page 6 of 12




                                         17.

      Smith’s alleged bodily injury arises out of the ownership, maintenance, use or

entrustment to another of the Vehicle.

                                         18.

      After the Accident, Smith filed a lawsuit in the State Court of Gwinnett

County, State of Georgia, Civil Action File No. 14-C-00798-4, naming a number of

parties as defendants, including Avis, Avis Budget, Duca, CSYG and Gebremichael

(“Underlying Lawsuit”).

                                         19.

      In the Underlying Lawsuit, Smith contends that the underlying defendants are

liable for injuries and damages she sustained, and that such injuries and damages

arise out of the ownership, maintenance, use or entrustment to another of the

Vehicle, which was owned by, operated by, rented to, or loaned to CSYG, Avis

and/or Avis Budget.

                                         20.

      The Underlying Lawsuit was resolved through a trial, after which a verdict

was entered in favor of Smith in the amount of $47,000,000.00, apportioned as

follows: Avis and Avis Budget, jointly: 50% ($23,500,000.00); CSYG: 15%

($7,050,000.00); Gebremichael: 1% ($470,000.00); Duca: 1% ($470,000.00); and


                                         -6-
        Case 1:18-cv-05737-SCJ Document 1 Filed 12/14/18 Page 7 of 12




Perry: 33% ($15,510,000.00) (“Verdict”). A true and accurate copy of the Verdict

is attached hereto as Exhibit A.

                                         21.

      Through the Verdict, the jury found the defendants liable for injuries and

damages she sustained, which injuries and damages arose out of the ownership,

maintenance, use or entrustment to another of the Vehicle, which was owned by,

operated by, rented to, or loaned to CSYG and/or Avis.

                                         22.

      On May 1, 2017, this Court entered a Judgment based on the Verdict. A true

and accurate copy of the Judgment is attached hereto as Exhibit B.

                                         23.

      Each named Defendant in this action has been joined in compliance with case

law requiring the insurer seeking a declaratory judgment to bring into the action all

individuals or entities who have a financial or other interest in the outcome of the

coverage issues to be decided through the declaratory judgment.

                        THE INSURANCE CONTRACT

                                         24.

      Auto-Owners issued a commercial general liability insurance policy to

CSYG, policy number 114618-35101206, with an effective policy period from


                                         -7-
        Case 1:18-cv-05737-SCJ Document 1 Filed 12/14/18 Page 8 of 12




December 19, 2012 to December 19, 2013 (“Policy”). A true and accurate copy of

the Policy is attached hereto as Exhibit C.

                                         25.

      Defendants seek coverage for the awards entered against them, as set forth in

the Judgment, under the Policy issued by Auto-Owners.

                                         26.

      After receiving notice of the claims asserted against Defendants in the

Underlying Lawsuit, Auto-Owners issued letters in which Auto-Owners provided

notice of its reservation of rights to contest coverage under the Policy. True and

accurate copies of the reservation of rights letters are attached hereto as Exhibit D.

                                         27.

      After receiving notice of the claims asserted against Defendants in the

Underlying Lawsuit, Auto-Owners retained counsel to defend each Defendant

named in the Underlying Lawsuit, subject to the complete reservation of rights.

                                         28.

      The Policy issued by Auto-Owners affords no coverage for the awards

entered against the Defendants named in the Underlying Lawsuit, as set forth in the

Judgment; and, therefore, Auto-Owners has no duty to defend or indemnify any

Defendant in connection with the Judgment entered in the Underlying Lawsuit.


                                         -8-
        Case 1:18-cv-05737-SCJ Document 1 Filed 12/14/18 Page 9 of 12




                                         29.

      The insuring agreement of the Policy issued by Auto-Owners provides, in

pertinent part, the following:

             We will pay those sums that the insured becomes legally
             obligated to pay as damages because of “bodily injury” or
             “property damage” to which this insurance applies.

See Exhibit C (Commercial General Liability Coverage Form, 55300 (7-05)).

                                         30.

      Under SECTION I- COVERAGES, 2. Exclusions, the Policy provides:

             This insurance does not apply to:

             g.     “Bodily injury” or “property damage” arising out of
                    the ownership, maintenance, use or entrustment to
                    others of any aircraft, “auto” or watercraft owned or
                    operated by or rented or loaned to any insured.
                    Use includes operation and “loading and
                    unloading.”

                    This exclusion applies even if the claims against
                    any insured allege negligence or other wrongdoing
                    in the supervision, hiring, employment, training or
                    monitoring of others by that insured, if the
                    “occurrence” which caused the “bodily injury” or
                    “property damage” involved the ownership,
                    maintenance, use or entrustment to others of any
                    aircraft, “auto” or watercraft that is owned or
                    operated by or rented or loaned to any insured.

See Exhibit C (Commercial General Liability Coverage Form, 55300 (7-05)).



                                         -9-
       Case 1:18-cv-05737-SCJ Document 1 Filed 12/14/18 Page 10 of 12




                                        31.

      The Policy defines “auto” as:

             a land motor vehicle, trailer or semitrailer designed for
             travel on public roads, including any attached machinery
             or equipment....

See Exhibit C (Commercial General Liability Coverage Form, 55300 (7-05)).

                                        32.

      The Policy also contains Endorsement 55184, which amends the “Who Is An

Insured” section of the Policy to include Avis as an insured.

                                  COUNT ONE

                                        33.

      Auto-Owners hereby realleges and incorporates paragraphs 1 through 32 of

this Amended Complaint as if set forth fully herein.

                                        34.

      Under the terms of the Policy, Auto-Owners agreed to afford coverage for

certain damages because of “bodily injury” and “property damage” to which the

insurance applies.

                                        35.

      The Policy excludes “bodily injury” and “property damage” arising out of the

ownership, maintenance, use or entrustment to others of any “auto” owned or


                                       - 10 -
       Case 1:18-cv-05737-SCJ Document 1 Filed 12/14/18 Page 11 of 12




operated by or rented or loaned to any insured.

                                          36.

      Auto-Owners has no duty to defend any Defendant against the claims asserted

in the Underlying Lawsuit or to indemnify any Defendant for the monies awarded in

the Underlying Lawsuit, as reflected in the Judgment, because the damages sought

and awarded constitute “bodily injury” or “property damage” arising out of the

ownership, maintenance, use or entrustment to others of an “auto” owned or

operated by or rented or loaned to any insured, namely CSYG, Avis and/or Avis

Budget.

                                          37.

      Auto-Owners is entitled to a judgment declaring that no Defendant is afforded

coverage under the Policy for the claims asserted or the monies awarded against

them, because all of those damages constitute “bodily injury” or “property damage”

arising out of the ownership, maintenance, use or entrustment to another of any

“auto” owned or operated by or rented or loaned to any insured. As a result, this

Court should declare that Auto-Owners has no duty to defend or indemnify any

Defendant against the claims asserted or the monies awarded in the Underlying

Lawsuit, as reflected in the Judgment.




                                         - 11 -
       Case 1:18-cv-05737-SCJ Document 1 Filed 12/14/18 Page 12 of 12




      WHEREFORE, Auto-Owners prays that this Court enter judgment declaring

that Auto-Owners has no duty to defend or indemnify any Defendant under the

Policy for the claims asserted or the monies awarded against the Defendants, as

reflected in the Judgment; that this Court bind each and every named party herein by

said judgment; that Auto-Owners be awarded costs in this action; and for such

further relief as this Court may deem just and appropriate.

      This 14th day of December, 2018.

                                       Respectfully submitted,

                                       KENDALL LAW GROUP, LLC


                                       /s/ Maureen E. Murphy
                                       Michael C. Kendall
                                       Georgia Bar No. 414030
                                       Maureen E. Murphy
                                       Georgia Bar No. 530990
                                       Counsel for Plaintiff
3152 Golf Ridge Blvd., Suite 201
Douglasville, Georgia 30135
Telephone: (770) 577-3559
Facsimile: (770) 577-8113
mckendall@kendall-lawgroup.com
memurphy@kendall-lawgroup.com




                                       - 12 -
